Exhibit 10.2

FUN WORLD M EDIA, INC.

4000 Bridgeway, Suite 400

Sausalito, California 94965







May 28, 2013




George Mainas

_____________

_____________




Re:

Agreement For Consulting Services




Dear George:




This letter agreement (the "Agreement") will set forth the terms and conditions
whereby George Mainas (“Consultant”) has agreed to provide certain consulting
services to Fun World Media, Inc. (the “Company”).




In consideration of the promises and mutual covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Consultant hereby agree as follows:




1.

Description of Services.  The Consultant shall provide the consulting services
described in Exhibit A (the "Services") to Company.  The Services shall be
performed in a prompt, diligent, thorough manner, and to the satisfaction of
Company.




2.

Compensation.  The Company shall compensate Consultant for the Services in the
amount of One Hundred Forty Thousand Dollars ($140,000.00).  The compensation
shall be paid promptly after the execution of this Agreement and shall be
non-refundable to the Company.




3.

Term and Termination.  This Agreement shall be for a term of one year.  




4.

Independent Contractor.  The parties expressly intend and agree that Consultant
is acting as an independent contractor of Company.  Nothing contained in this
Agreement shall be deemed to create a partnership, joint venture or agency
relationship between the parties, nor does it grant either party any authority
to assume or create any obligation on behalf of or in the name of the other.  




5.

Assignment.  Consultant shall not assign any of its rights or obligations under
this Agreement without the prior written consent of Company.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
successors and permitted assigns.  Company may assign its rights, duties and
obligations under this Agreement to any third party without the prior consent of
Consultant.

6.

Applicable Law.  This Agreement shall be governed by the laws of the State of
California without regard to its conflict of laws and choice of law provisions,
and any action to enforce or interpret the provisions of this Agreement or the
rights and obligations of the parties arising hereunder shall be maintained only
in and the parties hereby expressly consent to the jurisdiction of, the courts
of San Francisco County, California.




7.

Entire Agreement; Modification.  This Agreement, together with the exhibits
attached hereto, which are incorporated herein by this reference, constitutes
the entire agreement between the parties and supersedes all prior oral or
written negotiations and agreements between the parties with respect to the
subject matter hereof.  No modification, variation or amendment of this
Agreement (including any exhibit hereto) shall be effective unless made in
writing and signed by both parties.




8.

Severability; Non-Waiver.  In the event that any of the terms, conditions or
provisions of this Agreement are held to be illegal, unenforceable or invalid by
any court of competent jurisdiction, the remaining terms, conditions or
provisions hereof shall remain in full force and effect.  The failure or delay
of either party to enforce at any time any provision of this Agreement shall not
constitute a waiver of such party’s right thereafter to enforce each and every
provision of this Agreement.




9.

Representation by Counsel; Construction.  Each party to this Agreement hereby
represents and warrants to the other party that it has had an opportunity to
seek the advice of its own independent legal counsel with respect to the
provisions of this Agreement and that its decision to execute this Agreement is
not based on any reliance upon the advice of any other party or its legal
counsel.  Each party represents and warrants to the other party that in
executing this Agreement such party has completely read this Agreement and that
such party understands the terms of this Agreement and its significance.  This
Agreement shall be construed neutrally, without regard to the party responsible
for its preparation.  




10.

Authority; Capacity.

Each party to this Agreement hereby represents and warrants to the other party
that (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary corporate action by such party; (ii) the
representative executing this Agreement on behalf of such party has been granted
all necessary corporate power and authority to act on behalf of such party with
respect to the execution, performance and delivery of this Agreement; and (iii)
the representative executing this Agreement on behalf of such party is of legal
age and capacity to enter into agreements which are fully binding and
enforceable against such party.




11.

Counterparts.

This Agreement may be executed in any number of counterparts and delivered by
electronic transmission, all of which taken together shall constitute a single
instrument.  







Please acknowledge your agreement to these terms by signing below and returning
a copy of this Agreement to me.  Thank you.




Sincerely,




/s/ Kevin Kearney




Kevin Kearney, CEO




Acknowledged and Agreed:




/s/ George Mainas

__________________________

George Mainas





 EXHIBIT A




Description of Consulting Services




Consultant will perform the following tasks and have the following
responsibilities:




·

Develop a strategy for consummating a share exchange or reverse merger (a
“Public Transaction”) with Polybrite International, Inc. with a capitalization
structure and financing plan reasonably acceptable to the Company;

·

Advise the Company as to the timing, structure, capitalization, and pricing of a
Public Transaction;

·

Assist the Company in the execution and closing (the “Closing”) of a Public
Transaction;

·

Assist the Company with executing and performing the Sales Representative
Agreement and Distribution Agreement with Polybrite International, Inc.;

·

Assist the Company with identifying and securing warehouse and office space;

·

Assist the Company with identifying and retaining management and administrative
personnel;

·

Assist the Company with identifying and closing sales and distribution
transactions;

·

Provide general advice to the Company and otherwise assist the Company with
respect to such services as are customary for similar assignments.




Notwithstanding the foregoing, the Company shall retain the sole and absolute
discretion to determine whether to consummate a Public Transaction.






